Licking App. No. 98CA22. By sua sponte orders this court consolidated Supreme Court cases Nos. 97-1779, State v. Conyers; 98-1929, State v. Schultz; and 98-2044, State v. Snowder. These cases have been set for oral argument on September 14, 1999.
IT IS ORDERED by the court, sua sponte, that time for oral argument shall be extended to twenty minutes per side.
IT IS FURTHER ORDERED by the court, sua sponte, that counsel for the state of Ohio in the above-named cases shall argue first and shall divide the time allocated for argument by agreement. Counsel for the opposing parties in these cases shall divide the time allocated for argument by agreement.